After careful consideration of the petition for rehearing in this case the Court is unable to discover that any material question involved in the appeal has been overlooked or disregarded. I may be conceded that the Court was in error in supposing that the deceased was killed while within the limits of the public road in front of defendant's dwelling and that deceased was really shot when he was some eighteen feet in front of defendant's gate and between defendant's enclosed yard and the public road, still such mistake does not materially affect the correctness of the conclusions reached by the Court.
It is, therefore, ordered that the petition for rehearing be dismissed and the order staying remittitur herein be revoked.